Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the amendment of 12/23/2021, Applicant persuasively argues that the prior art of record, specifically Matsuno, does not teach, or otherwise render obvious, the claimed inventions as recited in independent claims 1, 12, 16, 20 and 21 comprising, inter alia, an endoscope having an end-piece at the distal end of the insertion tube comprising: at least one end surface oriented perpendicular to the outer surface of the end-piece;
at least one open-ended cavity having a base surface oriented perpendicular to the longitudinal axis of the insertion tube and two opposing and spaced apart side surfaces each oriented perpendicular to the base surface, wherein the base surface is parallel to and inset relative to the at least one end surface; and at least one basis guide having at least one surface flush relative to a portion of the end surface. Specifically, Matsuno does not teach at least one basis guide having at least one surface flush relative to a portion of the end surface in combination with the other elements of the claim. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight. Accordingly, claims 1-5, 7 and 9-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/           Primary Examiner, Art Unit 3795